Citation Nr: 0804854	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  03-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from January 1988 to August 
1988. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated in April 2006.  In 
that decision, the Board reopened the claim of entitlement to 
service connection for chronic fatigue syndrome, and denied 
it on the merits.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in October 2007, the Court vacated that 
part of the Board's April 2006 decision which denied 
entitlement to service connection for chronic fatigue 
syndrome, and remanded it to the Board for development 
consistent with the provisions of a July 2007 joint motion of 
the parties.


REMAND

In the July 2007 joint motion, the parties stipulated that VA 
failed to fulfill its duty to assist in attempting to obtain 
treatment records from Wake Forest University Baptist Medical 
Center reflecting treatment in November 1991.  Although a 
release form submitted by the veteran indicated treatment at 
that facility no earlier than 1993, and those records were 
obtained by the RO, a VA outpatient treatment record contains 
a reference to a diagnosis of chronic fatigue syndrome in 
November 1991 at Wake Forest University Baptist Medical 
Center.  

The Board is bound by the findings contained in the joint 
motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting her to provide 
any pertinent evidence in her possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
her claimed chronic fatigue syndrome or 
the identifying information and any 
necessary authorization to enable VA to 
obtain such records on her behalf, to 
include authorization for VA to obtain any 
records of her treatment in November 1991 
at the Wake Forest University Baptist 
Medical Center.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


